          Case 1:20-cr-00563-JPO Document 224 Filed 09/09/21 Page 1 of 4




U !TE D STATES DI STRICT COURT
SOUTHE R DI STRI CT O F EW YORK
----------------------------------                       X


LJNlTE D ST ATES OF AME RI CA
                                                               CO SE T PRELIMINARY ORDER
                 - V. -                                        OF FORFEITURE/
                                                               MONEY J UDGMENT
DEYO       SM ITH,
                                                               20 Cr. 563 (J PO)
                          Defe nd ant.

----------------------------------                       X


                 WHEREAS , on or about October 22, 2020, DE VON SMITH , (the " Defendant"),

was charged, among oth ers, in a fo ur-count Sealed Indictment, 20 Cr. 563 (JPO), w ith conspiracy

to stea l govern ment funds , in vio lation of T itle I 8, United States Code, Section 371 (Count One) ;

conspi racy to co mmit bank fraud , in vio lation of T itle 18, United States Code , Sections 1349

(Co unt Two) ; and aggravated identity theft, in v io lat ion of Title 18, U nited States Code, Secti ons

I 028A(a)( I), I 028A(b ), and 2 (Co unts T hree and Fo ur);

                 WHEREAS, th e indictme nt inc luded a fo rfe iture a llegati on as to Count One of the

Indi ctm ent, seek ing fo rfe iture to the United States, pursuant to T itl e 18, United States Code,

Section 98 1(a)(l)(C) and Title 2 8, U ni ted States Code, Section 246 l (c), of any and a ll property,

rea l and pe rso nal, th at constitutes or is deri ved from proceeds traceable to the commission of the

offense charged in Co unt One of the Indictment, including but not limited to a sum of money in

United States curre ncy representing th e amount of proceeds traceable to th e commi ss ion of the

offense charged in Co unt On e of th e Indictm ent;

                 WHE REAS, on or about September 9, 2021 , the Defend ant pied guilty to Co unt

One of th e Indictm ent, pursuant to a plea agreement w ith th e Government, w here in th e Defe nd ant

admitted th e fo rfe iture all egati on with res pect to Count One of the Indictment and agreed to fo rfe it

to th e   nited States, pursuant to T itle 18, United States Code, Section 981 (a)( I )(C) and Title 28
        Case 1:20-cr-00563-JPO Document 224 Filed 09/09/21 Page 2 of 4




United States Code, Section 2461(c), a sum of money equal to $65 ,000 in United States currency,

representin g proceeds traceable to the commission of the offense charged in Count One of the

Indictment ;

               WHEREAS , the Defendant consents to the entry of a money judgment in the

amo unt of $65,000 in United States currency representing the amount of proceeds traceable to the

offense charged in Count One of the Indictment that the Defendant personally obtained; and

               WHEREAS , the Defendant admits that, as a result of acts and/o r omissions of the

Defendant, the proceeds traceable to the offense charged in Count One of the Indictment that the

Defendant personall y obtained cannot be located upon the exercise of due diligence.

               IT IS HEREBY STIPULATED A D AGREED, by and between the United States

o f America, by its attorney Audrey Strauss, United States Attorney, Assistant United States

Attorney, Kayl an Lasky of counsel, and the Defendant, and his counsel, Valerie Gotlib, Esq., that:

               I.        As a result of the offense charged in Count One of the Indictment, to which

the Defendant pied guilty, a money judgment in the amount of $65 ,000 in United States currency

(the " Money Jud gment"), representing the amount of proceeds traceable to the offense charged in

Co unt One of th e Indictment that the Defendant personally obtained, shall be entered against the

Defendant.

               2.        Pursuant to Rule 32 .2(b)(4) of th e Federal Rules of Criminal Procedure, this

Co nse nt Preliminary Order of Forfeiture/Money Judgment is final as to the Defendant, and shall

be deemed part of the sentence of the Defendant, and shall be included in the judgment of

conviction therewith .

               3.        All payments on the outstanding money judgment shall be made by postal

money orde r, bank or certified check, made payable, in this instance, to the United States Marshals
         Case 1:20-cr-00563-JPO Document 224 Filed 09/09/21 Page 3 of 4




Service, and delivered by mail to the United States Attorney's Office, Southern District of       ew

York, Attn: Money Laundering and Transnational Criminal Enterprises Unit, One St. Andrew's

Plaza,   ew York,      ew York 10007 and shall indicate the Defendant's name and case number.

                4.       The Un ited States Marshals Service is authorized to deposit the payments

on the Money Judgment in the Assets Forfeiture Fund, and the United States shall have clear title

to suc h forfeited property.

                5.       Pursuant to Title 21, United States Code, Section 853(p), the United States

is authorized to see k forfeiture of substitute assets of the Defendant up to the uncollected amount

of the Money Judgment.

                6.       Pursuant to Rule 32.2(b)(3) of the Federa l Rules of Criminal Procedure, the

United States Attorney 's Office is authorized to conduct any discovery needed to identify, locate

or dispose of forfeitable property, including depositions, interrogatories, requests for production

of doc uments and the issuance of subpoenas.




                     [REM A I DER OF PAGE LEFT INTE TIONALL Y BLA K]
        Case 1:20-cr-00563-JPO Document 224 Filed 09/09/21 Page 4 of 4




               7.      The Court shall retain jurisdiction to enforce this Consent Preliminary Order

of Forfe iture/ Money Jud g ment, and to amend it as necessary, pursuant to Rule 32.2 of the Federal

Rul es of Crimina l Procedure.

AGREED A D CO SE TED TO :

AUDREY STRAUSS
United States Attorney for the
Southern Di strict of ew Y ork


By:          Isl                                                     09/08/2021
       KA YLAN E. LASKY                                              DATE
       Assistant United States Attorney
       One St. Andrew ' s Plaza
         ew Yo rk, Y I 0007
       (2 12) 637-23 15



D EVON SMITH        Jt,JJ,.
By:
       D EYO        SMITH                                            DATE

By:
          -C~A, ~                                                    09/08/2021
       VALERIE GOTLIB, ES Q.                                         DATE
       Atto rn ey for Defendant
       225 Broadway, Su ite 2815
         ew York, Y I 0007
       (9 17) 536-8171



SO~RD       Y"/ / /
            A/l/V   cd,~
H O ~ LEJ.PAlJL OETKE
UN ITED STATES DI STRICT JU DGE
